DETAILED ACTION
Response to Amendment
	The amendment and arguments filed on 10/14/21 are acknowledged.  Claims 1-46 and 61 have been canceled.  Claims 47 and 65 have been amended.  Claims 47-60 and 62-76 are pending rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-60, 62-64, 66, 67, 70, 71, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1.
Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claim 47.  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed polymeric nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added to the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) also in the form of discrete domains having a dimension of about 30 microns (paragraph 0078).  Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraph 0018) would cause pores to form besides said domains, both microscale and nanoscale.  Therefore, the Examiner respectfully submits that when drawn, it would be expected for micropores and nanopores to inherently form next to said domains with a size corresponding to said domains, i.e. micropores and nanopores, as is being claimed by Applicants.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Moreover, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 250 microns (paragraph 0086).  Furthermore, given that Topolkaraev discloses that its fiber are strong and bear strength and are defined by possessing “tenacity” (paragraph 0097), it will therefore be expected for it inherently be an “energy absorbing member”, as being claimed by Applicants.  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).  Additionally, Topolkaraev discloses that the glass transition temperature of said thermoplastic composition (paragraphs 0004, 0084, Claim 15, and Claim 23) and the glass transition temperature Topolkaraev it can be said that the claimed notched Charpy impact strength, total pore volume, and hydrohead value would be inherently found.
6.	Regarding Claims 48-51, although Topolkaraev does not explicitly disclose the claimed properties, it would nevertheless be expected for it to inherently possess these claimed properties on account of having substantially the same composition, structure, and process.
7.	Regarding Claim 61, Topolkaraev discloses using aliphatic polyester, aromatic polyester, alkylene glycol, and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
8.	Regarding Claims 67, 70, and 71, Topolkaraev discloses forming fabrics (paragraph 0104) comprised of fibers in filaments (paragraphs 0015, 0020, 0087, 0100) wherein said fibers can comprise the afore-described thermoplastic composition (paragraph 0099, Claim 1) as well as fibers that are known to be strength-enhancing fibers (paragraph 0101).   The positioning of the fibers is relative and is known to be positioned according to end-product specifications.  Topolkaraev also discloses that the afore-described composition can be just one layer in a laminate with many other layers (paragraph 0103).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1, as applied to Claim 47, and in view of Pike USPN_5759926.
Topolkaraev does not disclose the claimed limitation of its fabric being woven and containing a plurality of yarns.
3.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claims 47 and 65), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 9, lines 20-32).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.
Claims 68, 69, and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1, as applied to Claim 47, and in view of Curtis USPA_20090320176_A1.
5.	Regarding Claims 68, 69, and 72-74, Topolkaraev does not disclose the claimed protective energy absorbing member.  However, as stated above Topolkaraev discloses that its fiber are strong and bear strength and are defined by possessing “tenacity” 
6.	Curtis discloses a protective garment (Title) that can be used to protect the wearer from hazardous conditions such as heat, smoke, cold, sharp objects, chemicals, liquids, fumes and the like (corresponds to claimed body armor, clothing for riot control and corrections activities, and apparel for gloves) (paragraph 0003) comprising an outer shell (paragraph 0011) followed by a polymeric microporous fiber membrane layer (paragraphs 0015, 0016) and followed by a thermal barrier inner layer (corresponds to claimed interior shell layer) (paragraph 0011).  
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, as the porous fiber membrane layer, of Curtis.  One of ordinary skill in the art would have been motivated in doing so in order to expand the utility of its invention by using it in suitable applications that require polymeric fiber materials that have tenacity.
Claims 47-60, 62-64, 66, 67, 70, 71, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758.
8.	Regarding Claims 47, 52-60, 62-64, 66, 75, and 76, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claim 47.  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed polymeric nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added to the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) also in the form of discrete domains having a dimension of about 30 microns (paragraph 0078).  Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraph 0018) would cause pores to form besides said domains, both microscale and nanoscale.  Moreover, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 250 microns (paragraph 0086).  Furthermore, Topolkaraev discloses that its fiber are strong and bear strength and are defined by possessing “tenacity” (paragraph 0097), it will therefore be expected for it inherently be an “energy absorbing member”, as being claimed by Applicants.  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin). Additionally, Topolkaraev discloses that the glass transition temperature of said thermoplastic composition (paragraphs 0004, 0084, Claim 15, and Claim 23) and the glass transition temperature of said polylactic acid (corresponds to claimed matrix polyester) (paragraph 0024) can be such that the ratio of the former to the latter meets the claimed range of instant Claim 47.
9.	However, Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores with the claimed properties mentioned. Also, Topolkaraev does not disclose the claimed hydrohead value.  
10.	Tsai discloses forming porous films with improved properties (Title) comprising a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films have been made by incorporating filler particles into a polymer material and stretching (drawing/orienting/elongating) the material to form a film having voids induced (column 1, lines 11-13), which is similar to what has been described above by Applicants in their Specification.  Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10).  Tsai discloses that its invention results in films having high water vapor transmission rate (column 2, lines 1-6), improved breathability in articles such as surgical gowns Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0083).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 63.  Moreover, Tsai discloses that parameters, such as said stretching, can contribute towards a desired pore volume content, pore size, pore distribution, and arrangement of pores (column 3, lines 26-40).  More explicitly, Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Moreover, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the compounding or material development phase, as well as during the processing or stretching phase (column 13, line 66 – column 14, line 12).  Lastly, Tsai discloses that “[i]t has been found that the wettability should be provided not only on the surface of the film but also within the porous or microporous channel structure to provide a driving force for liquid flow into intrinsic, internal regions of the material. A major factor which can affect the access of liquid (e.g. water) into the microporous film structure can include the specific permeability of the film material, as determined by the pore geometry (pore size and size distribution) and by the 
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  This would then give the ability to control the claimed hydrohead value based on end-user product specifications.  Applicants have not indicated how the instantly claimed hydrohead values result in unexpected and surprising properties.
Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore sizes, total pore volume, and aspect ratios are unexpected, surprising, and/or unobtainable by prior art references.  Lastly, given the similarities between the claimed invention and that of Topolkaraev in view of Tsai it can be said that the claimed notched Charpy impact strength would be inherently found.
13.	Regarding Claims 47-51, although Topolkaraev in view of Tsai and Pike do not explicitly disclose the claimed properties, it would nevertheless be expected for it to inherently possess these claimed properties on account of having substantially the same composition, structure, and process.
14.	Regarding Claim 61, Topolkaraev in view of Tsai and Pike suggests using aliphatic polyester, aromatic polyester, alkylene glycol, and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
15.	Regarding Claims 67, 70, and 71, Topolkaraev in view of Tsai and Pike suggests forming fabrics (paragraph 0104) comprised of fibers in filaments (paragraphs 0015, 0020, 0087, 0100) wherein said fibers can comprise the afore-described thermoplastic composition (paragraph 0099, Claim 1) as well as fibers that are known to be strength-Topolkaraev also discloses that the afore-described composition can be just one layer in a laminate with many other layers (paragraph 0103).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, as applied to Claim 47, and further in view of Pike USPN_5759926.
16.	Regarding Claim 65, Topolkaraev in view of Tsai does not disclose the claimed limitation of its fabric being woven and containing a plurality of yarns.
17.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claims 47 and 65), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 9, lines 20-32).
18.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.
s 68, 69, and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, as applied to Claim 47, and further in view of Curtis USPA_20090320176_A1.
19.	Regarding Claims 68, 69, and 72-74, Topolkaraev in view of Tsai does not disclose the claimed protective energy absorbing member.  However, as stated above Topolkaraev discloses that its fiber are strong and bear strength and are defined by possessing “tenacity” (paragraph 0097), it will therefore be expected for it inherently be an “energy absorbing member”, as being claimed by Applicants.
20.	Curtis discloses a protective garment (Title) that can be used to protect the wearer from hazardous conditions such as heat, smoke, cold, sharp objects, chemicals, liquids, fumes and the like (corresponds to claimed body armor, clothing for riot control and corrections activities, and apparel for gloves) (paragraph 0003) comprising an outer shell (paragraph 0011) followed by a polymeric microporous fiber membrane layer (paragraphs 0015, 0016) and followed by a thermal barrier inner layer (corresponds to claimed interior shell layer) (paragraph 0011).  
21.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev in view of Tsai, as the porous fiber membrane layer, of Curtis.  One of ordinary skill in the art would have been motivated in doing so in order to expand the utility of its invention by using it in suitable applications that require polymeric fiber materials that have tenacity.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 47-60 and 62-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-43 and 45-59 of copending Application No. 14895508. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims 38, 53, and 54 recite a "fabric" which will be expected to absorb some degree of energy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 47-60 and 62-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-45 and 47-62 of copending Application No. 14895531. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “garment” which will be expected to absorb some degree of energy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments

Applicants state: “Conversely, the portion of Topolkaraev relied upon in the Office Action as assertedly disclosing the features of an interphase modifier are directed to plasticizers. (Topolkaraev at [0072], and again noting that Topolkaraev does notutilize plasticizers or an interphase modifier in its examples). Thus, Applicant respectfully submits that Topolkaraev fails to disclose or render obvious any interphase modifiers according to the pending claims, and further, that Topolkaraev therefore fails to disclose or render obvious a thermoplastic composition including an interphase modifier that has a glass transition temperature substantially the same as the matrix polymer.”
The Examiner respectfully submits that Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claim 40. Also, the Examiner notes that instant, dependent Claim 45 allows the use of “alkane diol”, which according to paragraph 0072, of Topolkaraev, is from the type of interphase modifiers that are directed to plasticizers. Therefore, the Examiner requests further elaboration of how Applicants’ claimed “alkane diol” is NOT a plasticizer while the “alkane diol”, of Topolkaraev, is.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 21, 2021